
	
		II
		112th CONGRESS
		2d Session
		S. 3353
		IN THE SENATE OF THE UNITED STATES
		
			June 28, 2012
			Mr. Burr introduced the
			 following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to require States
		  to recognize the military experience of veterans when issuing licenses and
		  credentials to veterans, and for other purposes.
	
	
		1.Requirement that States
			 recognize military experience of veterans when issuing licenses and credentials
			 to veterans
			(a)In
			 generalSection 4102A(c) of
			 title 38, United States Code, is amended by adding at the end the following new
			 paragraph:
				
					(9)(A)As a condition of a grant or contract under
				which funds are made available to a State under subsection (b)(5) in order to
				carry out section 4103A or 4104 of this title, the State shall—
							(i)establish a program under which the State
				administers an examination to each veteran seeking a license or credential
				issued by the State and issues such license or credential to such veteran
				without requiring such veteran to undergo any training or apprenticeship if the
				veteran—
								(I)receives a satisfactory score on completion
				of such examination, as determined by the State; and
								(II)has not less than 10 years of
				experience in a military occupational specialty that, as determined by the
				State, is similar to a civilian occupation for which such license or credential
				is required by the State; and
								(ii)submit each year to the Secretary a
				report on the exams administered under clause (i) during the most recently
				completed 12-month period that includes, for the period covered by the report
				the number of veterans who completed an exam administered by the State under
				clause (i) and a description of the results of such exams, disaggregated by
				occupational field.
							(B)Not less frequently than once each year,
				the Secretary shall submit to Congress and the Secretary of Defense a report
				summarizing the information received by the Secretary under subparagraph
				(A)(ii).
						.
			(b)Effective
			 date
				(1)ExamsSubparagraph
			 (A) of section 4102A(c)(9) of such title, as added by subsection (a), shall
			 take effect on the date that is one year after the date of the enactment of
			 this Act and shall apply with respect to grants and contracts described in such
			 subparagraph awarded after such date.
				(2)ReportsSubparagraph
			 (B) of section 4102A(c)(9), as added by subsection (a), shall take effect on
			 the date that is one year after the date of the enactment of this Act and the
			 Secretary of Labor shall submit the first report under such subparagraph not
			 later than two years after the date of the enactment of this Act.
				
